DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-17 have been reviewed and are under consideration by this office action.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/29/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017040660 filed on 03/03/2017.

Drawings
The drawings submitted on 08/29/2019 have been reviewed and are considered acceptable.

Specification
The specification filed on 08/29/2019 has been reviewed and accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
	Regarding Claim 1:
	Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 1 is/are directed to a method which is a statutory category.
Step 2A, Prong One – Claim 1 recites a series of steps for supporting customers:
…, from a… held by a store clerk, location… that indicates a location of the terminal device in a store;
 identifying a customer who is present in a predetermined range from the location in the store, using the location information and flow line information that indicates a movement history of the customer in the store; 
generating customer service information relating to the identified customer, using the flow line information; and
 … the generated customer service information to the terminal device. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). The remaining additional elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, the additional elements would not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55. At this time, the claim is directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, acquiring information is “insignificant extra-solution activity.” The process is equated to mere data gathering (See MPEP 2106.05(g)). the remaining additional elements are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235).  The specification further supports the “apply it” analysis as seen below: 
[0019]		The terminal device 112 is a computer device, such as a smartphone, a tablet terminal, and a wearable device.  However, the terminal device 112 is not limited 
to the computer devices exemplified above.
[0141]		Fig. 17 is a block diagram illustrating an example of a hardware configuration of a computer device 400 that achieves the devices according to the present disclosure. The computer device 400 is configured including a central processing unit (CPU) 401, a read only memory (ROM) 402, a random access memory (RAM) 403, a storage device 404, a drive device 405, a communication interface 406, and an input-output interface 
407.
Regarding Claim 2:
	Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 2 is/are directed to an article of manufacture which is a statutory category.
Step 2A, Prong One – Claim 2 recites a series of steps for supporting customers:
… first… that indicates a location; 
identifying, using the first information, identifying an object that is present in a predetermined range from the location; 
generating second information relating to the identified object, using third information that indicates a movement history of the object; and 
… the generated second information. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Certain methods of organizing human 
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The claim utilizes the system of at least a memory, processor, acquiring information, and outputting to a device. The memory and processor are “apply it” in Steps 2A/2B. The remaining additional elements are rejected similarly to those in claim 1.
Regarding Claim 3-7, the claims further narrow the abstract idea by specifying types of information and further identifying objects.  The claims further recite additional elements previously rejected in the independent claims, which are rejected similarly.
Regarding Claim 8-11, the claims further narrow the abstract idea by specify identifying aspects regarding an object in an area, time, behavior, and generating information. The claims further recite additional elements previously rejected in the independent claims, which are rejected similarly.
Regarding Claim 12:
	Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 2 is/are directed to an article of manufacture which is a statutory category.
Step 2A, Prong One – Claim 2 recites a series of steps for acquiring movement information:
… that is information generated using a movement history of an object present in a predetermined range from a location of a terminal device or a user of the terminal device and relates to the object; and
… the acquired information and the object in association with each other. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Certain 
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The claim utilizes the system of at least non-transitory recording medium, acquiring information, and outputting information. The non-transitory recording medium is “apply it” in Steps 2A/2B. The remaining additional elements are rejected similarly to those in claim 1.
Regarding Claim 13-17, the claims further narrow the abstract idea by specifying limitations surrounding the outputting and images.  The claims further recite additional elements previously rejected in the independent claims, which are rejected similarly.
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible.
see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 10-12, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Shiga et al. (JP2007133461).
Regarding Claim 1. Shiga teaches: A customer service assistance method comprising: acquiring, from a terminal device held by a store clerk, location information that indicates a location of the terminal device in a store; (see Shiga, [0015]; In addition, the sales support server acquires not only the product information as the shopping progress behavior from the customer terminal that the customer carries while visiting the store, but also acquires the location information of the customer terminal. These are collected in real time by the sales support server and notified to the clerk terminal in real time)
 identifying a customer who is present in a predetermined range from the location in the store, (See Shiga, [0048]; As shown in FIG. 3D, the clerk my catalog table storage unit 324 
 using the location information and flow line information that indicates a movement history of the customer in the store; (See Shiga, [0019-20]; Furthermore, in the present invention, the sales support device detects the position information of the customer terminal in the store by a notification from the customer terminal or a signal transmitted by the customer terminal, and the detected customer terminal. Means for storing location information in a storage device, and means for transmitting location information of each customer terminal stored in the storage device to the store clerk terminal, wherein the store clerk terminal receives each customer transmitted by the sales support device It is characterized by comprising means for receiving the terminal position information and means for mapping the received position information of each customer terminal and displaying it on a display device… By displaying the customer location information mapped on the clerk terminal, the clerk can know which customer is taking what kind of shopping behavior, and appropriate customer service is possible). The Examiner notes that system uses customer position information for the customer movement across the store. The Examiner interprets the customer location information mapped as the movement history.
generating customer service information relating to the identified customer, using the flow line information; and (See Shiga, [0020-21]; By displaying the customer location information mapped on the clerk terminal, the clerk can know which customer is taking what kind of shopping behavior, and appropriate customer service is possible… In the present invention, the customer terminal comprises means for inputting instruction information as to whether or not to disclose the shopping progress information to a store clerk, and means for customer service information.
 outputting the generated customer service information to the terminal device. (See Shiga, [0020]; By displaying the customer location information mapped on the clerk terminal, the clerk can know which customer is taking what kind of shopping behavior, and appropriate customer service is possible).
Further regarding Claims 2. Shiga further teaches: at least one memory storing instructions; and at least one processor configured to execute the instructions to perform: (See Shiga, [0157]; Each processing according to the embodiment described above can be realized by a computer and a software program, and the program can be recorded on a computer-readable recording medium or provided through a network.
acquiring first information that indicates a location; (See Shiga, [0015]; In addition, the sales support server acquires not only the product information as the shopping progress behavior from the customer terminal that the customer carries while visiting the store, but also acquires the location information of the customer terminal).
identifying, using the first information, identifying an object that is present in a predetermined range from the location; (See Shiga, [0048]; The store clerk my catalog table storage unit 324 is a means for temporarily recording information about the store clerk's my catalog. As shown in FIG. 3D, the clerk my catalog table storage unit 324 manages a table such as the customer table 337 within the assigned area for each clerk. The table is created for each predetermined range.
generating second information relating to the identified object, using third information that indicates a movement history of the object; and (See Shiga, [0015-16]; In addition, the sales support server acquires not only the product information as the shopping progress behavior from the customer terminal that the customer carries while visiting the store, but also acquires the location information of the customer terminal… Furthermore, in addition to the current shopping behavior of the customer, customer assistance information (recommended points for the product, other recommended products, etc.) according to the content of the shopping behavior and the customer profile is presented to the clerk terminal). The Examiner interprets the shopping progress behavior as both location information and a movement history as seen in the Claim 1 rejection. The customer’s progress is mapped as seen in Shiga [0020] seen above. The Examiner refers to the Applicant’s Specification to interpret second information (See Specification, [0124]; The second information is, for example, customer service information in the first example embodiment). The Examiner is interpreting the recommended products as the second/customer service information.
outputting the generated second information. (See Shiga, [0016]; Furthermore, in addition to the current shopping behavior of the customer, customer assistance information (recommended points for the product, other recommended products, etc.) according to the content of the shopping behavior and the customer profile is presented to the clerk terminal). The Examiner notes the recommendations are presented to the clerk terminal.
Claim 3. Shiga further teaches: wherein the third information includes information that indicates a movement history of each of a plurality of objects, and (See Shiga, [0020]; By displaying the customer location information mapped on the clerk terminal, the clerk can know which customer is taking what kind of shopping behavior, and appropriate customer service is possible and further see Shiga, [0048]; The store clerk my catalog table storage unit 324 is a means for temporarily recording information about the store clerk's my catalog. As shown in FIG. 3D, the clerk my catalog table storage unit 324 manages a table such as the customer table 337 within the assigned area for each clerk). The Examiner notes the mapping of the customer’s shopping progress is indicative of the movement history. The Examiner further notes the system tracks a plurality of customers as indicated by the customer table 337.
the at least one processor is configured to perform: identifying, using the third information, identifies an object that is present in the predetermined range. (See Shiga, [0048]; The store clerk my catalog table storage unit 324 is a means for temporarily recording information about the store clerk's my catalog. As shown in FIG. 3D, the clerk my catalog table storage unit 324 manages a table such as the customer table 337 within the assigned area for each clerk. The table is created for each clerk at the time of user authentication of the clerk (when leaving the office, opening a store, etc.), and the contents are updated as needed during work). The Examiner notes that customers are identified by location and put into a table. The Examiner further interprets the assigned area for each clerk as the predetermined range.
Regarding Claim 5. Shiga further teaches: wherein the object belongs to any of a plurality of groups, and the at least one processor is configured to perform: identifying an object that is present in the predetermined range and belongs to a specific group among the plurality of groups; (See Shiga, [0048]; The store clerk my catalog table storage unit 324 is a means for predetermined range) and updated as needed.
Regarding Claim 6. Shiga further teaches: wherein the at least one processor is configured to perform: identifying, among objects belonging to the specific group, an object that is present in the predetermined range by excluding an object which satisfies a predetermined condition, the predetermined condition on the location relationship between the objects belonging to the specific group and an object belonging to a group different from the specific group. (See Shiga, [0048]; The store clerk my catalog table storage unit 324 is a means for temporarily recording information about the store clerk's my catalog. As shown in FIG. 3D, the clerk my catalog table storage unit 324 manages a table such as the customer table 337 within the assigned area for each clerk. The table is created for each clerk at the time of user authentication of the clerk (when leaving the office, opening a store, etc.), and the contents are updated as needed during work). The Examiner notes the customers are sorted by areas (i.e. predetermined range) and therefore would be excluded from a clerk’s area if the customer is within a different area.
Regarding Claim 7. Shiga further teaches: wherein the second information includes information identified based on the third information. (See Shiga, [0015-16]; In addition, the sales support server acquires not only the product information as the shopping progress behavior from the customer terminal that the customer carries while visiting the store, but also acquires 
Regarding Claim 10. Shiga further teaches: wherein the third information includes attribute information that indicates an attribute of the object associated with the movement history, and (See Shiga, [0056]; FIG. 5 is a diagram illustrating an example of a table managed by the clerk DB. The clerk profile table 333 has a clerk No., Login ID, password, name, gender, age, working years, field of expertise, etc. A store clerk who uses the store clerk terminal 10 for customer service performs store clerk registration in advance. Information registered by the clerk registration is recorded in the clerk profile table 333. Here, the clerk No. of the clerk profile table 333 is displayed).
the at least one processor is configured to perform: generates generating the second information including the attribute information of the identified object. (See Shiga, [0095]; FIG. 19 is a diagram illustrating an example of a customer-specific page screen (recommended). When the recommended tag 604 is selected on the customer-specific page screen 600, useful points such as recommended points that serve as sales talks for products registered by the customer in the My Catalog and recommended products that are different from registered products are presented. The sales support server 30 performs real-time processing according to rules predetermined on the store side based on information on products registered in the current second information), can be based on profile information such as age, gender, or other attributes.
Regarding Claim 11. Shiga further teaches: wherein the third information includes behavior information that indicates behavior of the object associated with the movement history, and (See Shiga, [0097]; FIG. 20 is a diagram illustrating an example of a customer-dedicated page screen (profile). When the profile tag 605 is selected on the customer-specific page screen 600, the profile information of the customer is displayed on the screen. The customer profile information displayed on the customer-specific page screen 600 includes, for example, 1) contents at the time of prior customer registration, such as age, occupation, and birthday, and 2) favorite color, brand, etc. Information on customer preferences obtained from shopping history, 3) Statistical information calculated from past customer shopping behavior, such as annual / monthly purchase amount, average shopping time, customer service effect, etc. is there. These pieces of information are mainly recorded in the customer profile table 331 and the shopping status table 332).
the at least one processor is configured to perform: generating the second information including the behavior information of the identified object. (See Shiga, [0097]; FIG. 20 is a diagram illustrating an example of a customer-dedicated page screen (profile). When the profile tag 605 is selected on the customer-specific page screen 600, the profile information of the customer is displayed on the screen. The customer profile information displayed on the customer-specific page screen 600 includes, for example, 1) contents at the time of prior customer registration, such as age, occupation, and birthday, and 2) favorite color, brand, etc. 
Regarding Claim 12: Shiga further teaches: A non-transitory recording medium recording a program causing a computer to execute: (See Shiga, [0157]; Each processing according to the embodiment described above can be realized by a computer and a software program, and the program can be recorded on a computer-readable recording medium or provided through a network).
acquisition processing of acquiring information that is information generated using a movement history of an object present in a predetermined range from a location of a terminal device or a user of the terminal device and relates to the object; and (See Shiga, [0015]; In addition, the sales support server acquires not only the product information as the shopping progress behavior from the customer terminal that the customer carries while visiting the store, but also acquires the location information of the customer terminal and further see Shiga, [0048]; The store clerk my catalog table storage unit 324 is a means for temporarily recording information about the store clerk's my catalog. As shown in FIG. 3D, the clerk my catalog table storage unit 324 manages a table such as the customer table 337 within the assigned area for each clerk)).
 output processing of outputting the acquired information and the object in association with each other. (See Shiga, [0020]; By displaying the customer location information mapped on the clerk terminal, the clerk can know which customer is taking what kind of shopping behavior, and appropriate customer service is possible).
Claim 17.  Shiga further teaches wherein the output processing includes processing of displaying the information in a display mode according to a period of time for which the object had been present in an area. (See Shiga, [0036]; While moving, the customer terminal 10 notifies the sales support server 30 of its own location in the store in real time. The position notification means may be anything as long as it can notify the sales support server 30 of its position, for example, using RFID and further see Shiga, [0058]; The terminal usage status table 334 includes information such as a disclosure flag, a purchase decision total amount, a registered product total amount, a current stay time, a store clerk call flag, and a service completion flag). The Examiner notes that the system of Shiga monitors object movement in a real time and further of the objects “stay time.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiga et al. (JP2007133461), in view of Hurewitz (US 20140363059 A1).	
Regarding Claim 4: Shiga further teaches: wherein the first information indicates a location of a terminal device or a user of the terminal device, the at least one processor is configured to perform: acquires acquiring the first information and [fourth information that indicates a direction of the terminal device or the user], and (See Shiga, [0015]; In addition, the sales support server acquires not only the product information as the shopping progress behavior from the customer terminal that the customer carries while visiting the store, but also acquires the location information of the customer terminal).
While Shiga teaches acquiring the location of a device or user, Shiga does not specify acquiring the direction of the terminal device or user. However, Hurewitz does teach this limitation: (See Hurewitz, [0068]; The programming 762 is responsible for determining the location of the clerk 137 with the store 101, which can be accomplished using the store sensors 170 or the locator 291 within the clerk device 139. In most embodiments, the programming 762 is also responsible for determining the orientation of the clerk 137 (i.e., which direction the clerk is facing)).
identifies the object, based on the location indicated by the acquired first information and a direction identified by the acquired fourth information. (See Hurewitz, [0068]; In most 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the direction features as taught by Hurewitz, because as taught by Hurewitz, [0068]; “The location and orientation of the clerk 137 can be used to identify which customers 134, 135 are currently in the clerk's field of view based on the information in the customer tracking profiles database 770. If multiple customers 134, 135 are in the field of view, the store sensor server 230 may select the closest customer 135, or the customer 135 that is most centrally located within the field of view. Once the customer is identified, customer data from the tracking database 770 and the customer database 450 are selectively downloaded to the clerk device 139 to assist the clerk 137 in their interaction with the customer 135.” The features of Hurewitz’s system allows for clerks to be better prepared when approaching a customer.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiga et al. (JP2007133461), in view of Kitagawa et al. (JP 2010049494 A).
Regarding Claim 8: While Shiga teaches the methods of claim 7 including movement history, Shiga does not further specify identifying an area where an object has been present for a predetermined period of time. However, Shiga in view of Kitagawa does teach: wherein the generation means the at least one processor is configured to perform: identifying, among a plurality of areas, an area where the object had been present for a predetermined period of time or longer or an area where moving speed of the object fell lower than moving speed of the object in other areas, based on the third information and (See Kitagawa, [226]; Similar to FIG. 18A described above, in FIG. 30A, first, the stay time occupation ratio of the display shelf front area TM6 is 87.5 [%]. Thereafter, as in FIG. 18 (b), in FIG. 30 (b), the stay time occupation ratio of the display shelf front area TM6 is relatively lowered to 35.0 [%], while the display shelf front area TM4. The occupancy rate of is 55.0 [%]. In this modification, the above-described exclusion time for the stay time occupation rate is shortened by 100 seconds (that is, 3 minutes and 20 seconds). Therefore, in the state shown in FIG. 30 (b), this exclusion time has already passed (3 minutes and 20 seconds have elapsed from the time of entering the store), so the stay time occupation ratio for the display shelf front area TM4 has a threshold value of 50%. This exceeding state is determined to be the customer service start time and further see Kitagawa [0228]; The customer P1 is referred to this time by referring to a high staying time occupancy ratio of the display shelf front area TM in which limited items, price reduction products, etc. are arranged, or purchasing a lot of products in the corresponding display shelf ST). Can predict to a certain extent what kind of product is desired for what purpose. Therefore, in this modification, based on the above prediction, a product (recommended product) to be presented as a purchase candidate to the customer P1 among the products on the display shelf ST is determined). The Examiner interprets the display shelf front area as the identified area in which the object was present for a predetermined period of time.
generating the second information including information indicating the identified area. (See Kitagawa, [228]; The customer P1 is referred to this time by referring to a high staying time occupancy ratio of the display shelf front area TM in which limited items, price reduction 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated predetermined time of an object in an area as taught by Kitagawa, because as taught by Kitagawa, [0033]; “it is possible for the store to recognize that the corresponding customer service has been performed based on the determination by the determination means, so that it is possible to prevent the same customer from being served twice and ensure an efficient customer service. It can be carried out.” The features of Kitagawa allows the store to ensure customers are served in a timely manner and not disrupted by multiple salespeople.
Regarding Claim 9. Shiga in view of Kitagawa further teaches, wherein the at least one processor is configured to perform: identifying a period of time for which the object had been present in an area, based on the third information and (See Kitagawa, [0118-119]; However, immediately after entering the store, or just after entering the store, the action history is short in time, and the relevance to the degree of interest in the product of the customer P1 is not necessarily sufficient. There is a fear. Accordingly, in the case of the display shelf front area TM6 shown in FIG. 18A immediately after entering the store, or in FIG. 18B, which is a short time after entering the store…. Therefore, in the present embodiment, it is set so that it is not determined that it is time to start customer service until the total stay time in the store is equal to or longer than a predetermined length (= exclusion time, for example, 5 minutes). In other words, 
generating the second information including information indicating the identified period of time. (See Kitagawa, [0120]; As a result, in the behavior history of the customer P1 shown in FIGS. 18A to 18F, the display shelf front area TM8 shown in FIG. 18F satisfies the above two conditions for the first time. Is determined to be the customer service start time). The Examiner interprets the customer behavior history as the second information as it would be analogous to customer service information.
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiga et al. (JP2007133461), in view of Miyazaki (JP 2011008719 A).
Regarding Claim 13: While Shiga teaches the methods of claim 12 including movement history and outputting information, Shiga does not further specify the use of images. However, Shiga, in view of Miyazaki does teach: wherein the output processing includes processing of displaying the information in conjunction with an image captured including the object. (See Miyazaki, [0006]; A customer for detecting the customer based on the location specifying means for specifying the location of the terminal, the received terminal information, the location of the specified customer terminal, and the customer information stored in the customer information storage means; Detection means, sales information extraction means for extracting the detected sales information of the customer from the sales information storage means, display means for displaying an image relating to the detected customer through a lens, and the received terminal information Based on the extracted sales information and the displayed image, synthetic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated image features as taught by Miyazaki, because as taught by Miyazaki, [0008], “the store clerk in the store can provide more detailed customer service to the customer based on the composite image information even when the customer is not acquainted with the customer in the past.”  By being able to identify the customer based off of an image the store clerk will have the most accurate information and ensure they are talking to the correct customer.
Regarding Claim 14: Shiga in view of Miyazaki further teaches, wherein the output processing recognizes the object from the image and displays the information in conjunction with the image. (See Miyazaki, [0007-8]; the sales information extraction means extracts the sales information of the detected customer from the sales information storage means. Next, the display unit displays an image relating to the customer through the lens. Next, based on the terminal information and the sales information and the displayed image relating to the customer, the composite image information generating means generates the composite image information obtained by superimposing the terminal information and the sales information on the image relating to the customer…. Therefore, the store clerk in the store can provide more detailed customer service to the customer based on the composite image information even when the customer is not acquainted with the customer in the past).
Regarding Claim 15: Shiga in view of Miyazaki further teaches, wherein the output processing includes processing of displaying the information in conjunction with an image indicating a location of the object in a space. (See Miyazaki, [0006-7]; A customer for detecting 
Regarding Claim 16. Shiga in view of Miyazaki further teaches: wherein the output processing includes processing of displaying the information in a display mode according to distance between the terminal device and the object. (See Shiga, [0020]; By displaying the customer location information mapped on the clerk terminal, the clerk can know which customer is taking what kind of shopping behavior, and appropriate customer service is possible and further see Shiga, [0043]; The position / person map creation unit 306 is a means for creating .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        





/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624